      Case 6:20-cv-00476-ADA Document 36-1 Filed 10/30/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00476-ADA

           Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.




        DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                  FOR FAILURE TO STATE A CLAIM
         Case 6:20-cv-00476-ADA Document 36-1 Filed 10/30/20 Page 2 of 2




        I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc. and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached here as Exhibit A is a true and correct copy of a Workshare-generated

redline comparison between the October 19, 2020 First Amended Complaint of Plaintiff WSOU

Investments, LLC d/b/a Brazos Licensing and Development (“Plaintiff”) and Plaintiff’s June 2,

2020 Original Complaint For Patent Infringement. This comparison was generated on October 25,

2020.

        3.     Attached here as Exhibit B is a true and correct copy of a letter sent via e-mail from

Defendants to Plaintiff on September 30, 2020.

        4.     Attached here as Exhibit C is a true and correct copy of the docket report for WSOU

Investments, LLC v. Dell Technologies Inc., Case No. 6:20-cv-00407-ADA (W.D. Tex.). This

docket report was retrieved from PACER on October 30, 2020.

        5.     I declare under penalty of perjury that the foregoing is true and correct.

Dated: October 30, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 1
